August 3, 2020
 August 17, 2020
                        S DISTRICT
                     ATE           C
                    T
                                                         O
               S




                                                          U
              ED




                                                           RT
          UNIT




March 6
                                                              R NIA
          NO




                                                n a to
                                       mes Do
                                                             FO




                        J u d ge J a
           RT




                                                          LI




                   ER
               H




                                                         A




                        N                                C
                                          F
                            D IS T IC T O
                                  R
